[Cite as State v. Allen, 2022-Ohio-3737.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                             No. 111220
                 v.                               :

TYREE ALLEN,                                      :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, VACATED IN PART,
                           AND REMANDED
                 RELEASED AND JOURNALIZED: October 20, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-625083-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Chadwick P. Cleveland, Assistant
                 Prosecuting Attorney, for appellee.

                 Joseph V. Pagano, for appellant.


LISA B. FORBES, J.:

                   Defendant-appellant Tyree Allen (“Allen”) appeals the trial court’s

acceptance of his guilty plea to various felonies and his associated 13-year prison

sentence. After reviewing the facts of the case and pertinent law, we affirm in part,
vacate in part, and remand this case to the trial court for the limited purpose of

resentencing.

I.   Facts and Procedural History

                On August 7, 2019, Allen pled guilty to the following offenses: two

counts of felonious assault in violation of R.C. 2903.11(A)(2), second-degree

felonies, with three-year firearm specifications; illegal possession of firearm in

liquor permit premises in violation of R.C. 2923.121(A), a third-degree felony, with

a one-year firearm specification; and tampering with evidence in violation of

R.C. 2921.12(A)(1), a third-degree felony.

                On January 14, 2020, the court sentenced Allen to ten years in prison

for each felonious assault conviction, to be served consecutive to three years in

prison for the corresponding firearm specification; nine months in prison for the

illegal possession of a firearm conviction, to be served consecutive to one year in

prison for the firearm specification; and nine months in prison for the tampering

conviction. The court merged the firearm specifications and ran the remainder of

the sentence concurrently, for an aggregate sentence of 13 years in prison.

                On February 25, 2022, this court granted Allen leave to file a delayed

direct appeal. Allen assigns two errors for our review:

      I.    Appellant’s sentence is contrary to law because the sentence
      imposed exceeds the statutory range and is not supported by the
      record.

      II.   The court erred by accepting appellant’s guilty plea because it
      was unknowing, unintelligent, and involuntary in violation of
      Crim.R. 11, the Fifth, Sixth and Fourteenth Amendment[s] to the U.S.
      Constitution and Article I, Section 16 of the Ohio Constitution.
               We address Allen’s assignments of error out of order for ease of

discussion.

II. Crim.R. 11 Guilty Plea

               In the case at hand, Allen filed two pro se motions to withdraw his

guilty plea in the trial court — one on April 23, 2020, and one on February 26, 2021.

The lower court failed to rule on either motion. This court has held that “when a

trial court fails to issue a ruling on a pending motion, the appellate court generally

presumes that the motions were” denied. State v. Larry, 8th Dist. Cuyahoga

No. 87534, 2006-Ohio-6578, ¶ 11. On appeal, Allen refers to his pro se motions to

withdraw his guilty plea, although he does not assign the denial of these motions as

error. Therefore, we review Allen’s plea hearing for compliance with Crim.R. 11.

               Pursuant to Crim.R. 11(C)(2), “the court * * * shall not accept a plea

of guilty * * * without first addressing the defendant personally[,] [d]etermining that

the defendant is making the plea voluntarily, * * *” and informing the defendant of

various constitutional rights. Our standard of review in determining whether the

trial court complied with Crim.R. 11(C) is de novo. State v. Cardwell, 8th Dist.

Cuyahoga No. 92796, 2009-Ohio-6827, ¶ 26.

               The trial court must strictly comply with Crim.R. 11(C)(2)(c), which

states that the court must inform the defendant, and determine that he or she

understands

      that by the plea the defendant is waiving the rights to jury trial, to
      confront witnesses against him or her, to have compulsory process for
      obtaining witnesses in the defendant’s favor, and to require the state to
      prove the defendant’s guilt beyond a reasonable doubt at a trial at
      which the defendant cannot be compelled to testify against himself or
      herself.

See State v. Lewis, 8th Dist. Cuyahoga No. 107552, 2019-Ohio-1994, ¶ 8.

               Additionally, the trial court must substantially comply with

Crim.R. 11(C)(2)(a) and (b), which enumerate nonconstitutional rights including

that the defendant understood “the nature of the charges and of the maximum

penalty involved.” See State v. Fisher, 8th Dist. Cuyahoga No. 109276, 2021-Ohio-

1592, ¶ 8.

               The Ohio Supreme Court recently summarized appellate review of

compliance with Crim.R. 11(C) as follows:

      Properly understood, the questions to be answered are simply: (1) has
      the trial court complied with the relevant provision of the rule? (2) if
      the court has not complied fully with the rule, is the purported failure
      of a type that excuses a defendant from the burden of demonstrating
      prejudice? and (3) if a showing of prejudice is required, has the
      defendant met that burden?

State v. Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765, 164 N.E.3d 286, ¶ 17.

               At Allen’s plea hearing, the court asked him if he understood that he

was waiving the following rights by entering a plea: a trial by jury or judge; subpoena

witnesses and testify on your own behalf; cross-examine government witnesses;

“have the government prove your guilt by evidence beyond a reasonable doubt”; and

remain silent and “no one could comment on the fact that you did not testify at trial.”

In response to the court’s questions, Allen stated that he understood each right that

he was waiving.
               Additionally, the court reviewed with Allen the four charges to which

he was pleading guilty, including the associated firearm specifications. The court

also reviewed with Allen the prison terms and fines to which he was exposed by

pleading guilty to each offense. The court stated that the second-degree felonies

were “possibly punishable from” two-to-eight years in prison, and the third-degree

felonies “were possibly punishable from” 9-to-36 months in prison. The court also

explained that, depending on certain factors, it could merge the firearm

specifications or sentence them consecutively. The court explained that Allen would

be subject to three years of postrelease control upon his release from prison and a

violation of postrelease control may result in additional prison time.

               Asked if “anyone made any promises or threats in order to induce you

to change your plea,” Allen answered, “No, Your Honor.” Allen then pled guilty in

open court to the offenses at issue. The court found that Allen “knowingly and

voluntarily entered his pleas with a full understanding of his Constitutional and trial

rights.” The prosecutor and defense counsel stated on the record that they were

satisfied that Crim.R. 11 was complied with, and the court accepted Allen’s guilty

plea.

               Under the first prong of the Dangler test, we find that the court

complied with Crim.R. 11(C)(2). Accordingly, Allen’s second assignment of error is

overruled. See State v. Alexander, 6th Dist. Lucas No. L-21-1129, 2022-Ohio-2430,

¶ 54 (“the Dangler analysis proceeds no further given that appellant has not shown

a failure of the trial court to comply with Crim.R. 11(C)”).
III. Felony Sentencing

               R.C. 2953.08(G)(2) provides, in part, that when reviewing felony

sentences, the appellate court’s standard is not whether the sentencing court abused

its discretion; rather, if this court “clearly and convincingly” finds that (1) “the record

does not support the sentencing court’s findings under * * * (C)(4) of section 2929.14

* * *” or (2) “the sentence is otherwise contrary to law,” then we may conclude that

the court erred in sentencing. See also State v. Marcum, 146 Ohio St.3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231. In State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729,

169 N.E.3d 649, ¶ 39, the Ohio Supreme Court clarified that R.C. 2953.08(G)(2)

“does not provide a basis for an appellate court to modify or vacate a sentence based

on its view that the sentence is not supported by the record under R.C. 2929.11 and

2929.12.”

               A sentence is not clearly and convincingly contrary to law “where the

trial court considers the purposes and principles of sentencing under R.C. 2929.11

as well as the seriousness and recidivism factors listed in R.C. 2929.12, properly

applies post-release control, and sentences a defendant within the permissible

statutory range.” State v. A.H., 8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525,

¶ 10.

               Pursuant to R.C. 2929.14(A)(2), the prison term for a second-degree

felony “shall be a definite term of two, three, four, five, six, seven, or eight years.”

               On appeal, Allen argues that his ten-year prison sentence for each

second-degree felonious assault conviction is contrary to law because it is outside of
the statutory range. We agree. See State v. Hinton, 8th Dist. Cuyahoga No. 102710,

2015-Ohio-4907, ¶ 10 (A “sentence is contrary to law if * * * the sentence falls outside

the statutory range for the particular degree of offense * * *.”). Accordingly, Allen’s

first assignment of error is sustained.

               Allen’s convictions are affirmed. Allen’s prison sentence is affirmed

in part and vacated in part. The ten-year sentence for each felonious assault

conviction is vacated, and this case is remanded for the limited purpose of

resentencing on the underlying convictions for these two second-degree felony

offenses.

               Judgment affirmed in part, vacated in part, and remanded to the trial

court for further proceedings consistent with this opinion.

      It is ordered that appellant and appellee share costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR